UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31810 Cinedigm Digital Cinema Corp. (Exact Name of Registrant as Specified in its Charter) Delaware 22-3720962 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 55 Madison Avenue, Suite 300, Morristown New Jersey 07960 (Address of Principal Executive Offices, Zip Code) (973-290-0080) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 9, 2010, 29,432,068 shares of Class A Common Stock, $0.001 par value, and 733,811 shares of Class B Common Stock, $0.001 par value, were outstanding. CINEDIGM DIGITAL CINEMA CORP. CONTENTS TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at March 31, 2010 and June 30, 2010 (Unaudited) 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months ended June 30, 2009 and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months ended June 30, 2009 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 4T. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 Exhibit Index 36 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) CINEDIGM DIGITAL CINEMA CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) March 31, June 30, ASSETS (Unaudited) Current assets Cash and cash equivalents $ $ Restricted available-for-sale investments Accounts receivable, net Deferred costs, current portion Unbilled revenue, current portion Prepaid and other current assets Note receivable, current portion Assets held for sale Total current assets Restricted available-for-sale investments Restricted cash Security deposits Property and equipment, net Intangible assets, net Capitalized software costs, net Goodwill Deferred costs, net of current portion Unbilled revenue, net of current portion Note receivable, net of current portion Accounts receivable, net of current portion Total assets $ $ See accompanying notes to Unaudited Condensed Consolidated Financial Statements 1 CINEDIGM DIGITAL CINEMA CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) (continued) March 31, June 30, LIABILITIES AND STOCKHOLDERS’ EQUITY (Unaudited) Current liabilities Accounts payable and accrued expenses $ $ Current portion of notes payable, non-recourse Current portion of notes payable Current portion of capital leases 56 Current portion of deferred revenue Current portion of customer security deposits 12 12 Liabilities as part of held for sale assets Total current liabilities Notes payable, non-recourse, net of current portion Notes payable, net of current portion Capital leases, net of current portion 38 24 Warrant liability Interest rate swap Deferred revenue, net of current portion Customer security deposits, net of current portion 9 9 Total liabilities Commitments and contingencies (see Note 7) Stockholders’ Equity Preferred stock, 15,000,000 shares authorized; Series A 10% - $0.001 par value per share; 20 shares authorized; 8 shares issued and outstanding at March 31, 2010 and June 30, 2010, respectively. Liquidation preference $4,050 Class A common stock, $0.001 par value per share; 75,000,000 shares authorized; 28,084,315 and 29,483,508 shares issued and 28,032,875 and 29,432,068 shares outstanding at March 31, 2010 and June 30, 2010, respectively 28 29 Class B common stock, $0.001 par value per share; 15,000,000 shares authorized; 733,811 shares issued and outstanding, at March 31, 2010 and June 30, 2010, respectively 1 1 Additional paid-in capital Treasury stock, at cost; 51,440 Class A shares (172 ) (172 ) Accumulated deficit (168,018 ) (175,177 ) Accumulated other comprehensive loss (67 ) (76 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to Unaudited Condensed Consolidated Financial Statements 2 CINEDIGM DIGITAL CINEMA CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for share and per share data) (Unaudited) For the Three Months Ended June 30, Revenues $ $ Costs and Expenses: Direct operating (exclusive of depreciation and amortization shown below) Selling, general and administrative Provision for doubtful accounts Research and development 40 54 Stock-based compensation Depreciation and amortization of property and equipment Amortization of intangible assets Total operating expenses Loss from operations (182 ) (116 ) Interest income 40 67 Interest expense (7,289 ) (6,831 ) Loss on extinguishment of note payable — (4,448 ) Other expense, net (143 ) (151 ) Change in fair value of interest rate swap (458 ) Change in fair value of warrant liability — Net loss from continuing operations (6,891 ) (6,904 ) Loss from discontinued operations (155 ) (155 ) Net loss (7,046 ) (7,059 ) Preferred stock dividends (100 ) (100 ) Net loss attributable to common stockholders $
